355 U.S. 425 (1958)
MICHIGAN WISCONSIN PIPE LINE CO.
v.
CORPORATION COMMISSION OF OKLAHOMA ET AL.
No. 86.
Supreme Court of United States.
Decided January 27, 1958.[*]
APPEAL FROM THE SUPREME COURT OF OKLAHOMA.
Coleman Hayes and Arthur R. Seder, Jr. for appellant in No. 86.
Rayburn L. Foster, Harry D. Turner, R. M. Williams and Cecil C. Hamilton for appellant in Nos. 111, 112 and 113.
Ferrill H. Rogers for the Corporation Commission of Oklahoma, appellee.
PER CURIAM.
The judgments are reversed. Cities Service Gas Co. v. State Corporation Commission of Kansas, 355 U. S. 391.
NOTES
[*]  Together with Nos. 111, 112 and 113, Phillips Petroleum Co. v. Corporation Commission of Oklahoma et al., also on appeals from the same Court.